The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 a “first reagent combination” is defined however it is not clear if there is a second reagent combination, the arsenic reducing agent is the second reagent combination or if the first regent combination is simply a first reagent and the effective amount of an arsenic reducing agent is a second reagent.  For examination purposes, claim 1 will be treated in the last manner: there are first and second reagents.  Additionally, it is not clear if the acid and oxidizing agent of the first reagent combination are required to be mixed together into a single composition or can be provided separately and mixed by the end user.  For examination purposes the claim will be treated in both ways.  With respect to claim 7, “said additive” does not have antecedent basis in claim 1 by would if dependent from claim 2.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George.  IN the paper George evaluated an arsenic test kit for rapid well screening (the Econo-Quick or EQ kit) .  The paragraph bridging the columns of page 11215  teaches that in the method a first reagent of the EQ kit is tartaric acid amended with small amounts of iron and nickel sulfate, presumably to accelerate the reaction.  A second reagent (potassium .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claims 1 and 3-6 above, and further in view of Rude.  George teaches that the first and second reagents are combined with the sample for the purpose of oxidizing sulfide and other potential interferences that may be present.  The last paragraph on page 11215 describes another kit that uses sodium borohydride to generate arsine (AsH3).  George does not teach that reagent 1 and reagent 2 are mixed prior to adding to the sample.  
In the paper Rude developed an automated technique for speciation of arsenic using hydride generation.  The last paragraph of the introduction teaches that there are four arsenic species common in terrestrial systems: arsenic acid (AsV), arsenous acid (AsIII), monomethylarsonic acid (MMAA) and dimethylarsinic acid (DMAA).  The second paragraph of page 45 teaches that was used.  The paragraph bridging pages 45-46 teaches that the looked at the responses of As(V), As(III), MMAA and DMAA in oxalic, citric, acetic and tartaric acid.  The paragraph bridging the columns of page 46 teaches that tartaric acid gives very interesting results.  The first paragraph on page 47 teaches that the looked at several oxidizing agents to  change the oxidation state of the inorganic arsenic species.  The second paragraph of page 47 teaches that the results obtained for oxidizing of As(III) with potassium permanganate were very good.  The complete oxidizing of As(III) to As(V) was confirmed for the three acid media of interest, this means 0.025 mol/1 and 0.165 mol/1 hydrochloric and 0.85 mol/1 tartaric acid, with solutions containing 1 mg/I KMnO4.  The conclusion section on page 47 teaches that 0.85 mol/1 tartaric acid with KMnO4 (1 mg/1) can be used for the determination of all four species.  
.  
Claims 3-4, 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over George or George in view of Rude as applied to claims 1, 3-4 and 6 above, and further in view of Jaunakais (US 6,696,300).  The kit described by George do not teach alternatives for the acid, oxidizing agent or relative amounts of the components.  
In the patent Jaunakais teaches an improved method for the analysis of arsenic in an aqueous sample, is disclosed.  In accordance with the inventive method, arsenic is reduced to arsine gas in an acidic aqueous reaction environment and in the presence of an effective amount of an agent for increasing the rate of arsine gas production.  Beneficially, metal cations are used as rate-increasing agents.  Column 3, lines 24-43 teach that a useful oxidizing agent is Oxone® which includes potassium peroxymonosulfate and potassium peroxydisulfate as oxidizing agents.  It will, of course, be understood that any other suitable oxidizing agents may be used.  Column 7 lines 16-18 teaches that advantages of Oxone® include its availability as a dry powder, and that prior to use, it is a relatively stable oxidizer.  The paragraph bridging columns 3-4 teaches that useful acidifying agents available in powder, granule or other particulate form include corrosive type acidifying agents such as sulfamic acid, and non-corrosive type acidifying agents such as organic acids including L-tartaric acid, succinic acid and citric acid.  The examples give several proportions of the reagents.   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate alternative acids as taught by Jaunakais or oxidizing agents such as the permanganate of Rude because of their known use in reactions involved in the analysis of arsenic as shown by Jaunakais and Rude.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is directed to arsenic analysis and reagent as well as oxidizing agents and their methods of action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797